Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryte Gordon, Ph. D., on May 24, 2022.
The application has been amended as follows: 
Please amend claim 15 as follows: 

15.	A crystalline form of a monohydrochloride salt of the compound of formula (Ia)


    PNG
    media_image1.png
    136
    352
    media_image1.png
    Greyscale

Formula (Ia)
wherein the crystalline form is characterized by having an X-ray powder diffractogram which has one or more peaks chosen from peaks (˚2Ɵ) at 7.3˚            
                ±
            
        0.2 ˚, 11.1˚            
                ±
            
        0.2˚, 14.6˚            
                ±
            
        0.2˚, 18.7˚            
                ±
            
        0.2˚, 21.4˚            
                ±
            
        0.2˚, 23.3˚            
                ±
            
        0.2˚, 23.8˚            
                ±
            
        0.2˚, 25.9˚            
                ±
            
        0.2˚, 27.4˚            
                ±
            
        0.2˚, and 30.7˚            
                ±
            
        0.2˚.

Please amend the preamble of claim 1 as follows: 

1.	A process for making a crystalline form of a  monohydrochloride salt of the compound of formula (Ia) according to claim 15 . . ..” 

Please amend claim 21 as follows: 

21.  A method of treatment 

Please cancel claim 29.  

Please amend claim 34 as follows: 

34.	A method of treating a notch dependent cancer comprising administering the monohydrochloride salt of claim 15 or administering a pharmaceutical formulation thereof 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the closest prior art in this case is Radtke et al., U.S. Patent No. 9,296,682.  Radtke discloses the compound of formula (Ia) of the present invention.  See ‘682 patent, Col. 48, lns. 45-55.  The difference between the prior art and present invention is that the prior art does not disclose the unique crystalline/polymorph form of the compound of formula (Ia) of the present invention.  There is no teaching in the prior art to modify the prior art polymorph form to arrive the polymorph of the present invention with a reasonable expectation of success.  Accordingly, the present invention is patentable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625